FILED
                            NOT FOR PUBLICATION                             JAN 03 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JASON ELLSWORTH COAPLAND,                        No. 10-35952

              Plaintiff - Appellant,             D.C. No. 1:07-cv-00486-BLW

  v.
                                                 MEMORANDUM *
LONG, Sgt.; IDAHO STATE
CORRECTIONAL INSTITUTION,

              Defendants - Appellees.



                   Appeal from the United States District Court
                             for the District of Idaho
                                                                   *
                 Mikel H. Williams, Magistrate Judge, Presiding    *



                           Submitted October 27, 2011 ***
                             San Francisco, California

Before: FARRIS, BEEZER, and LEAVY, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jason Coapland appeals pro se from the district court’s grant of summary

judgment to Sgt. Sandra Long on his Eighth Amendment deliberate indifference

claim. We have jurisdiction over this matter pursuant to 28 U.S.C. § 1291. The

facts of this case are known to the parties. We need not repeat them here.

      The district court properly granted summary judgment to Sgt. Long. To

prove an Eighth Amendment deliberate indifference claim, a prisoner-plaintiff

must show that the prison official was subjectively aware of the risk. Farmer v.

Brennan, 511 U.S. 825, 828 (1994). Coapland provided no evidence, other than

his unsupported allegations, to suggest that Sgt. Long knew the identity of the man

who allegedly assaulted Coapland, and “this court has refused to find a genuine

issue where the only evidence presented is uncorroborated and self-serving

testimony.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir.

2002) (internal quotation marks omitted). We also note that Copeland gave

conflicting accounts regarding his own knowledge of the identity of the assailant,

and he never identified the assailant in the pleadings or other filings.

      Coapland argues strenuously that discovery was inadequate, but his proper

recourse would have been a Rule 56(f) motion. See Fed. R. Civ. P. 56(f). A

district court may enter summary judgment, where it is otherwise appropriate, if

the non-moving party fails to file a Rule 56(f) application. See Carpenter v.


                                      Page 2 of 3
Universal Star Shipping, S.A., 924 F.2d 1539, 1547 (9th Cir. 1991). For the

reasons stated above, the district court properly granted summary judgment, thus

Coapland’s failure to move for a Rule 56(f) continuance prevents him from

challenging the inadequacy of evidence before the district court. Even if we were

to treat his final motion to compel discovery as a Rule 56(f) application, he has not

provided sufficient facts to show that the alleged tape recording exists. See Blough

v. Holland Realty, Inc., 574 F.3d 1084, 1091 n.5 (9th Cir. 2009).

      We have reviewed Coapland’s remaining contentions, and determine that

they lack merit.

      AFFIRMED.




                                     Page 3 of 3